

116 SRES 645 IS: Expressing the sense of the Senate that mob violence should be condemned. 
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 645IN THE SENATE OF THE UNITED STATESJuly 2, 2020Mr. Lee (for himself, Mr. Braun, and Mr. Johnson) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the Senate that mob violence should be condemned. Whereas the United States of America was founded in 1776 on universal principles of freedom, justice, and human equality;Whereas throughout our nation’s history, Americans have struggled to realize those ideals, falling short, as imperfect human beings always do, but nonetheless making greater progress toward them than any nation on earth;Whereas the United States is today, as ever, an ethnically, racially, religiously, and culturally diverse nation, morally committed to cultivating respect, friendship, and justice across all such differences, and protecting the God-given equal rights of all Americans under the law;Whereas America’s law enforcement officers do an extremely difficult job extremely well, and despite the inexcusable misconduct of some, the overwhelming majority of such officers are honest, courageous, patriotic, and rightfully honored public servants;Whereas in recent weeks, people across the United States have organized legitimate, peaceful, constitutionally protected demonstrations against instances of police brutality and racial inequality, serious problems meriting investigation and reform;Whereas some Americans, unsatisfied with peaceful and positive demonstrations, have instigated and indulged in mob violence and criminal property destruction, not in service of any just or coherent cause, but simply as an arrogant, bullying tantrum of self-righteous illiberalism and rage; andWhereas these mobs have demonstrated not only contempt for public safety (as evidenced, among other crimes, by an unprovoked physical assault on a Wisconsin State Senator and the shooting of a motorist in Provo, Utah) and common decency (as evidenced by their routine harassment and obscene berating of law enforcement officers standing their posts to protect their communities), but also their manifest ignorance and historical illiteracy (as evidenced by their destruction of public memorials to historical heroes like Ulysses S. Grant, St. Junipero Serra, Miguel Cervantes, George Washington, Hans Christian Heg, and a reported plan to target a statue of Abraham Lincoln financed in 1876 entirely by private donations from freed African-American slaves): Now, therefore, be itThat it is the sense of the Senate that—(1)the rising tide of vandalism, mob violence, and the mob mentality that feeds it—including its cruel and intolerant cancel culture—should be condemned by all Americans; (2)peaceful demonstrations and mob violence are different in kind; (3) physical assault and property destruction are not forms of political speech but violent crimes whose perpetrators should be prosecuted to the full extent of the law; and(4)the innocent law enforcement officers, public officials, and private citizens who suffer the mob’s violence and endure its scorn while protecting our communities from them deserve the thanks and appreciation of every American.